Citation Nr: 0826148	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for PTSD.

In May 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas, RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  This case was the subject of a Board decision 
and remand dated December 2007.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has PTSD related to military service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of   38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a VA psychological evaluation report dated 
February 2008.  Additionally, the claims file contains the 
veteran's statements in support of his claim. 

The Board recognizes that, in February 2008, the veteran 
underwent an examination by a psychologist even though the 
December 2007 Remand instructed that he undergo an 
examination by a psychiatrist.  The Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Court has also held that 
substantial compliance, not absolute compliance, is required.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the examination was not conducted by a psychiatrist, 
the examination was conducted by a psychologist, a medical 
expert specially trained in evaluating the nature, severity, 
and etiology of psychiatric illness.  His report appears to 
be thorough and provides all of the information requested in 
the remand as to the veteran's claim for PTSD.  Therefore, 
the Board finds that this opinion is more than adequate, and 
that the RO substantially complied with the Board's 
instructions.  See also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Law & Regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

III. Analysis

The veteran is currently seeking service connection for PTSD 
as a result of an in-service stressor event.  (See 
"Statement in Support of Claim," June 2003.)  Specifically, 
he claims that in 1972, while on active duty along the 
Vietnam Demilitarized Zone, he experienced many stressful 
events, including coming under enemy fire, witnessing other 
soldiers being killed, dodging mines and bombs set by the 
Viet Cong, and having to burn and blow up civilian men, women 
and children.  (See handwritten letter, September 2003).  

As explained in the December 2007 Remand, the veteran's 
military occupational specialty was "field artillery" and 
his personnel records confirm that he served as a member of 
the United States Army in Vietnam from September 1971 to 
March 1972 as a cannoneer.  (See DA Form 20; response to DVA 
Request for Information, January 2004).  The Board believes 
that these assignments are strongly suggestive of exposure to 
combat in Vietnam, and, in fact, in light of his principal 
duties in Vietnam and his credible testimony at his personal 
hearing, the Board finds that the veteran did serve in combat 
in Vietnam.  Thus, in the absence of clear and convincing 
evidence that the claimed combat stressors did not occur 
(sufficient evidence to corroborate a stressor), the Board 
further finds that his reports as to in-service stressors are 
presumed true, and that the second element for establishing 
service connection for PTSD has been met.

However, in order to establish service connection, the 
veteran must have a current diagnosis of PTSD related to his 
in-service stressors.  In this regard, the Board notes that 
the claims folder contains several treatment records from the 
VA Medical Center (VAMC) in Dallas, Texas, which provide 
contradictory findings as to whether the veteran, in fact, 
has PTSD.  For example, in September 2005, during a primary 
care consultation, the examiner referred to the veteran as a 
59-year-old male with a past medical history significant for 
Hepatitis-C, hypertension, hyperlipidemia, PTSD, depression, 
COPD, diabetes mellitus and atrial fibrillation.  The same 
conditions were noted during a primary care visit in May 
2006.  During a May 2006 mental health outpatient evaluation, 
the examiner noted that the veteran had a history of PTSD.  
However, in the "Impression/Plan" section of the report, he 
noted that the veteran "denies depressive/anxiety (PTSD)."  
In September 2006, during a primary care physician 
consultation, the examiner noted that the veteran had a 
history of Hepatitis-C, chronic hypertension, PTSD, 
depression, and several other ailments.  In January 2007, 
during a visit to a walk-in clinic with complaints of 
coughing, the examiner also noted a history of depression and 
PTSD.  However, during a mental health assessment the same 
month, the veteran reported that his mood was good and that 
he had no sleep disturbances.  The examiner found that the 
veteran had a depressed mood, but did not note a history of 
PTSD and did not diagnose PTSD.

Significantly, the claims folder also contains the results of 
two PTSD screenings.  On July 1, 2003, the veteran underwent 
a PTSD screening in which he answered "yes" to the question 
of whether, in the past month, he had been super alert, 
watchful or on guard.  The examiner found that based on that 
answer, there was a possibility that he had PTSD.  Later the 
same day, the veteran underwent a mental health assessment, 
in which he stated that he was there was for 
"rehabilitation."  During the evaluation, the veteran 
stated that he had been smoking crack cocaine for the past 7-
8 years and had a significant use of alcohol with blackouts 
and delirium tremens.   He also admitted experimentation with 
marijuana, acid, hashish, inhalants and valium.  However, the 
veteran denied any past psychiatric history.  The Board 
places great probative weight on the examiner's ultimate 
finding that there was no evidence of psychotic 
symptomatology and that the results of a depression screening 
were negative.

During a subsequent PTSD screening in April 2006, in response 
to the question "[h]ave you ever had any experience that was 
so frightening, horrible or upsetting that, in the past 
month, you: ... had any nightmares about it or thought about it 
when you did not want to?," the veteran answered "no."  He 
also responded negatively to questions concerning whether he 
went out of his way to avoid situations that reminded him of 
any such event, was watchful, easily startled or felt numb or 
detached from others.  The examiner determined that based on 
a score of zero, the veteran's PTSD screen was negative. 

Following the Board Decision in December 2007, in which the 
veteran's case was remanded to the RO to allow the veteran to 
undergo an examination to clarify whether he does have PTSD, 
the veteran was evaluated at the VAMC in February 2008.  The 
VA examiner stated that he reviewed the veteran's service 
personnel and treatment records, and conducted a clinical 
interview, including a mental status examination.  During the 
evaluation, the veteran also underwent the Minnesota 
Multiphasic Personality Inventory (MMPI).  Upon interviewing 
the veteran, the examiner found him to be pleasant and 
cooperative.  The veteran said that he had problems with 
anger and irritability, but denied having any nightmares 
about his service in Vietnam.  The examiner noted that the 
veteran had been previously admitted to a VA substance abuse 
program in Bonham, Texas, where he received treatment through 
July 2003.  He said that there was no further significant 
treatment until April 2005, when the veteran returned to the 
Bonham VA, at which point he began complaining of nightmares 
and a full range of PTSD symptoms which had not been 
mentioned before.  The examiner noted that, at that time, the 
veteran had been diagnosed with PTSD.  However, he also 
observed that following an August 2007 treatment note in 
which the veteran was diagnosed with major depressive 
disorder, there was no further mention of PTSD in the 
treatment notes.  He noted that the main focus of the 
veteran's treatment notes appeared to be depression.

After administering the MMPI, the VA examiner noted that the 
veteran's score on the test fell well below the accepted cut-
off for PTSD.  Based on the interview, mental status 
examination, review of the veteran's records and 
psychological testing, the examiner assessed the veteran as 
having depression, not otherwise specified, in partial 
remission.  He added that he did not see any strong evidence 
of any service-connected mental illness.  The examiner opined 
that the veteran did not have PTSD.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the February 2008 VA psychological evaluation report, the 
examiner specifically indicated that he had reviewed the 
veteran's claims folder in its entirety.  There is no 
indication that any of the references in the earlier medical 
treatment notes to PTSD were based on a complete review of 
the claims folder.  In addition, the February 2008 VA 
examiner's opinion was based on a detailed rationale, which 
included an interview, mental status examination, review of 
the veteran's service and treatment records and psychological 
testing.  No such rationales were offered to support any of 
the previous treatment notes in which PTSD was either noted 
as part of the veteran's past history, or given as a 
diagnosis.  (See VAMC treatment notes, July 2003; September 
2005; April, May, September 2006; January 2007.)  The Board 
notes that the mere recitation of a veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

The Board also notes that the veteran had two VAMC PTSD 
screening examinations.  While the first examination, 
administered in July 2003, showed a possibility of PTSD, the 
examiner found no evidence of psychotic symptomatology and 
there was no definitive diagnosis of PTSD.  The second, 
administered in April 2006, was negative for PTSD.

Finally, the Board notes that although the VA examiner 
diagnosed the veteran as having depression, not otherwise 
specified, in remission, he did not relate the condition to 
the veteran's claimed in-service stressor.  In fact, the 
examiner specifically found that he saw no evidence of any 
illness related to military service.

The Board finds the report of the February 2008 psychological 
evaluation to be the most probative evidence of record.  The 
opinion was thorough and took into account the results of 
both a clinical interview and psychological testing, as well 
as a complete review of the claims folder.  It was also 
consistent with the results of the more thorough VA 
outpatient examinations conducted in July 2003 and April 
2006.  As noted, the treatment notes in which PTSD was either 
noted in the past history or given as a diagnosis contained 
no rationale to support the diagnosis, and frequently 
appeared to be based the mere recitation of the veteran's 
self-reported lay history.  Accordingly, the Board finds that 
the greater weight of probative evidence is against finding 
that the veteran has PTSD related to military service.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, without a competent diagnosis of PTSD, 
there may be no service connection for the claimed 
disability.

While the Board is sympathetic to the veteran's sincere 
belief that he has PTSD as the result of his active duty 
service, the competent medical evidence of record does not 
support this contention.  As a lay person, he has not been 
shown to be capable of making medical conclusions, and his 
statements that he developed a psychiatric condition as a 
result of his active duty are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


